DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 01/19/2021.
Applicant’s cancelation of claims 25-32 is acknowledged and require no further examining.  Claims 1-24 and 33-40 are pending and examined below.

Election/Restrictions
Claims 13-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse on 10/31/2019 during the telephone conversation with Mr. Jeffery Wilson.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over reference Harrod (5568717) in view of references Goto (2002/0158113), Volkert et al. (4189895), and Hipko et al. (5155973).
Regarding claim 1, Harrod disclose a system configured to fold an envelope sheet (68) around one or more insert sheets (44) to create a mailpiece, the system comprising:
an insert transport path (46) configured to transport the one or more insert sheets (44) to a merge region (see Figure 2 below);
a primary transport path (53) configured to transport the envelope sheet (68) to the merge region (see Figure 2 below);
an insert stager (52) that is connected to the insert transport path (46) and arranged proximate to the primary transport path (53) at the merge region,
wherein the insert stager is configured to: 
receive the one or more insert sheets (44) from the insert transport path (46) in a form of an insert stack (44, 51);
insert stager is configured to hold the insert stack (44, 51) until the envelope is detected at a first position on the primary transport path; and
dispense the insert stack (44, 51) onto the envelope sheet (68) as the envelope sheet (68) is being transported along the primary transport path (53),

an adhesive dispensing system (86) configured to seal sides of the envelop by applying adhesive to the envelope sheet (68);
a buckle folder system (89) configured to form an unsealed envelope for the mailpiece by folding the envelope sheet (68) around the insert stack (44, 51),
wherein folding the envelop sheet (68) around the insert stack (44, 51) forms: on a first side of the insert stack (44, 51), a back side (69) of the mailpiece; and on a second side of the insert stack (44, 51) opposite the first side, a flap (70) and a front side of the mail piece; and
an envelope closing system (91) configured to close and seal the unsealed envelope by folding the flap (70) over the back side (69) and adhesively sealing the flap (70) to the back side (69) of the mailpiece.
(Figure 2 and Column 5 lines 50-62, Column 6 lines 6-14, 25-30, Column 7 lines 45-50, Column 7 lines 56-67 through Column 8 lines 1-2)
However, Harrod does not disclose the adhesive is applied to the lateral edges of a back side portion of the envelope sheet corresponding to the frond side of the mailpiece, and the buckle folder system comprising one or more adhesive sealing rollers.

[AltContent: arrow][AltContent: textbox (Merge Region)][AltContent: rect]
    PNG
    media_image1.png
    483
    606
    media_image1.png
    Greyscale

Goto discloses an envelope comprising a front sheet (10), a back sheet (11), and a flap (12), wherein the surface of the front sheet (10) facing the back sheet (11) is adhesively connected directly to the surface of the back sheet (11) facing the front sheet (10). (Figure 2-3 and Page 1 paragraph 6)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified system of Harrod by removing the forming and the folding of the lateral flaps since page 1 paragraph 7 of Goto states such a modification would make the thickness of the mailpiece uniform and prevent problems in printing.
Furthermore, Goto disclose such a modification would improve yield of blanks when cut out of crude paper and would omit the need to fold the margin and make the overall process simpler. (Page 1 paragraph 7)
Volkert et al. discloses an apparatus for making envelopes, wherein the apparatus comprises an adhesive dispensing system (27) that applies a continues 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Harrod by applying the adhesive to the back side portion of the envelope corresponding to a front side of the mailpiece as taught by Volkert et al. since such a modification would remove the need to move the portion of the envelope sheet with adhesive during the folding operation.
Hipko et al. disclose an apparatus for making envelopes, wherein the apparatus comprises adhesive rollers (162) configured to apply a compressive force along the entire length of the lateral edge to thereby seal the back of the mailpiece (128) to the front of the mailpiece (128). (Figure 5 and Column 4 lines 34-36)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the system of Harrod by incorporating the adhesive rollers as taught by Hipko et al. since column 8 lines 3-8 of Harrod states pressing rollers maybe desired when using aqueous adhesive.
Regarding claim 3, Harrod modified by Goto, Volkert et al., and Hipko et al. disclose a first insert feeder (Harrod – 43) of a plurality of insert feeders is configured to deposit a first insert sheet (Harrod – 44) of the one or more insert sheets as a bottom insert sheet of the insert stack (Harrod – 44, 51), 

wherein the first insert sheet (Harrod – 44) has at least one dimension that is larger or a same size as each of the subsequent insert sheets (Harrod – 51) of the insert stack (Harrod – 44, 51), and
wherein each respective insert sheet of the subsequent insert sheets (Harrod – 51) is a same size or smaller than the first insert sheet (Harrod – 44) and each of the subsequent insert sheets (Harrod – 51) underneath the respective insert sheet in the insert stack (Harrod – 44, 51).
(Harrod – Column 5 lines 63-67 through Column 6 lines 1-5)
Regarding claim 4, Harrod modified by Goto, Volkert et al., and Hipko et al. disclose the primary transport path (Harrod – 53) is configured to receive the envelope form an envelope sheet feeder (54, 66), which is configured to dispense the envelope sheet: onto an envelope transport plate of the primary transport path; or from at least one continuous web of paper, which is cut to a size corresponding to a size of the mailpiece and a size of the insert stack (Harrod – 44, 51).  (Harrod – Figure 2 and Column 6 lines 9-14 and 55-59)
Regarding claim 6, Harrod modified by Goto, Volkert et al., and Hipko et al. disclose the envelope sheet (Harrod – 68) is continuously in motion while the insert stack (Harrod – 44, 51) is dispensed thereon. (Harrod – Column 2 lines 47-65)
Regarding claim 7, Harrod modified by Goto, Volkert et al., and Hipko et al. disclose the adhesive dispensing system comprises one or more adhesive applicators 
Regarding claim 12, Harrod modified by Goto, Volkert et al., and Hipko et al. disclose the insert stack (Harrod – 44, 51) remains substantially flat while the envelope sheet (Harrod – 68) is folded around the insert stack (Harrod – 44, 51) at the buckle folder system (Harrod – 89). (Harrod – Figure 2)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over reference Harrod (5568717) in view of references Volkert et al. (4189895) and Hipko et al. (5155973) as applied to claim 1 above, and further in view of references Middelberg et al. (7100911) and Lehmann (2017/0267017).
Regarding claim 2, Harrod modified by Volkert et al. disclose the claimed invention as stated above but do not disclose the insert stager comprises: an insert idler roller; a stop gate; and a mechanical linkage system.
Middelberg et al. disclose an insert stager (DSA) comprising: an insert idler roller (162); a stop gate (164) configured to hold the insert stack; and a mechanical linkage system (156) configured to receive a single input to generate a first and second motion profiles,
wherein the first motion profile defines a movement of the stop gate (164), 
wherein the second motion profile defines a movement of the insert idler roller (162), and

(Figure 8 and Column 14 lines 52-55, Column 14 lines 64-67 through Column 15 lines 1-2, Column 15 lines 30-43)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified insert stager of Harrod by incorporating the insert roller, the stop gate, and the mechanical linkage system since column 12 lines 5-11 of Middelberg et al. states such a modification allows the insert stack to be dispensed accurately on demand.
Middelberg et al. also disclose the it would be obvious to the person of ordinary skill in the art to use different types of motors to actuated the mechanical linkage system
Lehmann discloses a mechanical linkage system configured to receive single input to move a roller (14) and funnel (12), wherein a cam (17) rotationally coupled to the mechanical linkage system by a crank arm (39), such that the crank arm (39) transmits a single rotary motion to generate the movement of the roller (14) and funnel (12). (Figure 6 and Page 5 paragraph 38)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the mechanical linkage system of Middelberg et al. to have the a motor rotationally coupled to the mechanical linkage system since page 1 paragraph of 7 of Lehmann states such a modification would allow for high stability and accuracy while at the same time having low costs and a low maintenance requirement.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over reference Harrod (5568717) in view of references Volkert et al. (4189895), Hipko et al. (5155973), Middelberg et al. (7100911), and Lehmann (2017/0267017) as applied to claim 1 above, and further in view of reference Keane et al. (2009/0107086).
Regarding claim 5, Harrod modified by Goto, Volkert et al., Hipko et al., Middelberg et al., and Lehmann disclose the claimed invention as stated above but do not explicitly disclose the envelope sheet moves along the primary path at a speed different from the speed of at which the one or more insert sheet move along the insert transport path.
Keane et al. disclose an apparatus for making envelopes, wherein the apparatus comprises a insert transport path (202) configured to transport one or more insert sheets, and a primary transport path configured to transport an envelope sheet, wherein the speed at which the one or more insert sheets move along the insert transport path various relative to the speed at which the envelope sheet is move along the primary transport path. (Figure 3A and Page 6 paragraphs 59 and 62)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified insert transport path of Harrod by varying the speed since page 6 paragraph 59 of Keane et al. states such a modification would allow for high degree of placement precision.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over reference Harrod (5568717) in view of references Volkert et al. (4189895), Hipko et al. (5155973), Middelberg et al. (7100911), and Lehmann (2017/0267017) as applied to claim 7 above, references Spyra (4875668) and Gunther, Jr. et al. (4179111)(referred to as Gunther).
Regarding claim 8, Harrod modified by Goto, Volkert et al., Hipko et al., Middelberg et al., and Lehmann disclose the claimed invention as stated above but do not disclose: a folder diverter which moves between a rest position and actuated position; a diverter optical sensor; and a fold plate.
Spyra discloses a folder-creaser station comprising: a folder diverter (80) which moves between a rest position substantially in same plane as a transport surface and an actuated position in a non-coplanar as the transport surface; and a diverter optical sensor configured to detect a leading edge of the envelope sheet, wherein the fold diverter moves when the leading edge of the envelope is detected.  (Figure 4a-4e and Column 7 lines 23-32, 38-43, 51-57)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the buckle folder system of Harrod by incorporating the folder-creaser station since column 1 lines 65-68 of Spyra states such a modification would prevent smudging or smearing the insert stack and allow variations in the thickness of the insert stack.
Gunther discloses a folding assembly (60) comprising a fold diverter (62), a fold plate (61), a conveyor (40), and rollers, wherein the fold diverter (62) is configured to move to angle that directs the leading edge of the envelope sheet (6) onto the fold plate (61). (Figure 1-4 and Column 2 lines 24-41, 58-61)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the buckle .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over reference Harrod (5568717) in view of references Volkert et al. (4189895), Hipko et al. (5155973), Middelberg et al. (7100911), Lehmann (2017/0267017), Spyra (4875668), and Gunther, Jr. et al. (4179111)(referred to as Gunther) as applied to claim 8 above, and further in view of reference Steidinger (5095682).
Regarding claim 9, Sprya discloses the fold diverter moves when the leading edge of the envelope is detected.  This implies the fold diverter does not move when the leading edge of the envelope is not detected.
Therefore, Harrod modified by Goto, Volkert et al., Hipko et al., Middelberg et al., Lehmann, Spyra, and Gunther is interpreted to disclose the fold diverter is positioned in the rest position when the leading edge of the envelope sheet is not detected.
However, Harrod modified by Goto, Volkert et al., Hipko et al., Middelberg et al., Lehmann, Spyra, and Gunther do not disclose no adhesive is applied when the leading edge of the envelope sheet is not detected.
Steidinger discloses an apparatus for making envelopes, wherein the apparatus comprises an adhesive dispensing system (42) and an optical sensor, wherein the adhesive dispensing system (42) applies adhesive when the leading edge of the sheet (47) is detected. (Column 5 lines 3-13)  This implies that the adhesive dispensing system would not applied adhesive when the leading edge of the sheet is not detected.
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over reference Harrod (5568717) in view of references Volkert et al. (4189895), Hipko et al. (5155973), Middelberg et al. (7100911), Lehmann (2017/0267017), Spyra (4875668), and Gunther, Jr. et al. (4179111)(referred to as Gunther) as applied to claim 7 above, and further in view of reference Martinez Sanz et al. (5026035).
Regarding claim 10, Harrod modified by Goto, Volkert et al., Hipko et al., Middelberg et al., Lehmann, Spyra, and Gunther disclose the buckle folder system (Harrod – 89) comprises: 
a fold plate (Gunther – 61) arranged out of a plane defined by a direction of travel of the envelope sheet (Harrod – 68) along the primary transport path (Harrod – 53), 
a fold diverter (Spyra – 80) configured to divert a leading edge of the envelope sheet (Harrod – 68) onto the fold plate (Gunther – 61) when triggered form a rest position into an actuated position at a same time as or after a diverter optical sensor (Spyra – 86) detects the leading edge of the envelope sheet (Harrod – 68),and
a second plurality of transport rollers (Gunther – 69) located behind the fold plate (Gunther 61) which are configured to fold the envelope sheet (Harrod – 68) at an envelope primary fold point.

However, Harrod modified by Goto, Volkert et al., Hipko et al., Middelberg et al., Lehmann, Spyra, and Gunther do not disclose a first plurality of rollers and fold plate stop bar.
Martinez Sanz et al. discloses a paper handling apparatus comprising a first plurality of rollers (96, 98), a fold plate (100), and a fold stop bar (102). (Figure 1 and 5 lines 45-50)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the buckle folder system of Gunther by incorporating the first plurality of rollers an the fold stop bar as taught by Martinze Sanz et al. since such a modification would ensure the envelope sheet doesn’t slide back off the fold plate and ensure the entire envelope sheet doesn’t slide up the fold plate.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over reference Harrod (5568717) in view of references Volkert et al. (4189895), Hipko et al. (5155973), Middelberg et al. (7100911), and Lehmann (2017/0267017) as applied to claim 1 above, and further in view of reference Ballestrazzi (6155031).
Regarding claim 11, Harrod disclose each of the one or more insert sheets (44) moving along the insert transport path (46) is rear edge registered (by fingers – 48).  (Figure 3 and Column 5 lines 54-59)

Ballestrazzi disclose an envelope inserting machine comprising: an insert transportation path (15) which one or more insert sheets (16, 16’, 16”) along; a primary transportation path (40a) which an envelope sheet (17) moves along, and an insert stager (20), wherein the one or more insert sheets (16, 16’, 16”) are rear edge registered when on the insert transport path (15), wherein the envelope sheet (17) is rear edge registered when on the primary transportation path (40a), and wherein the one or more insert sheets (16, 16’, 16”) are front edge registered when in the insert stager. (Figure 2 and Column 3 lines 10-17, 54-58, Column 4 lines 16-20, 47-53, Column 5 lines 8-12, 33-41)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the primary path and insert stager of Harrod by incorporating the rear registering of the envelope sheets and the front registering of the insert sheets as taught by Ballestrazzi since such a modification would ensure the insert sheets and envelope sheets are properly positioned on the insert transportation path and primary transportation path. 

Allowable Subject Matter
Claims 33-40 are allowed.

Response to Arguments
The Amendments filed on 01/19/2021 have been entered.  Applicant’s cancelation of claims 25-32 is acknowledged and require no further examining.  Claims 1-24 and 33-40 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 112(b), in view of the amendments to the claims and arguments, Examiner withdraws the 112(b) rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Harrod (5568717) modified by references Goto (2002/0158113), Volkert et al. (4189895), and Hipko et al. (5155973), Examiner finds the arguments not persuasive.
Applicant states:
Regarding the rejection of claim 1, the Examiner alleges that Harrod discloses a system comprising an insert stager (transition conveyor 52 in Harrod) that is “configured to hold the insert stack until the envelope is detect at a first position on the primary transport path.”  Applicant respectfully notes, however, that Examiner provides no actual support from Harrod for this alleged teaching regarding the allegedly analogous “transition conveyor 52” of Harrod.

In column 6 lines 9-14 of Harrod, the transition conveyor is disclosed to comprise “a plurality of top and bottom belts to positively hold the inserts”.  In column 2 lines 47-51 of Harrod, the disclosed invention is disclosed to be operated in continuous and automatic manner.  In column 6 lines 25-30 of Harrod, the inserts are disclosed to be deposed on a position on “the envelope web 53 that will become an individual envelope 
Therefore, Harrod is interpreted to disclose the feature of “configured to hold the insert stack until the envelope is detect at a first position on the primary transport path.”
Applicant states:
The Examiner further alleges that Harrod discloses that the insert stack (44, 51) is dispensed from the insert stager (transition conveyor 52) at “substantially a same speed as a speed at which the envelope sheet moves along the primary transport path.”  Again, however, Applicant respectfully submits that the Examiner has provided no support for this allegation.

In column 2 lines 47-51 of Harrod, the disclosed invention is disclosed to be operated in continuous and automatic manner.  In column 6 lines 25-30 of Harrod, the inserts are disclosed to be deposited on a position on “the envelope web 53 that will become an individual envelope blank”.  This implies the inserts are not arbitrarily deposited but rather are deposited on precise locations on the envelope web.  In Figure 4, the envelope web is shown moving past the transition conveyor as the insert is deposited on the envelope web.  In order for the system to continuously form filled envelopes, and in order to deposit the inserts on a precise location of the moving envelope web, the inserts would need to exit the transition conveyor at a substantially same speed as the moving envelope web.

Applicant states:
However, Applicant does respectfully disagree that a person having ordinary skill in the art, starting from the disclosure of Harrod, would conclude it obvious to modify Harrod with this feature of Goto in order to provide the alleged advantage cited by the Examiner.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Goto discloses that by removing the forming and the folding of the lateral flaps the thickness of the mailpiece would be uniform and would prevent problems in printing.  Harrod not disclosing problems with printing or not disclosing printing after folding of the envelope blank would not deter or prevent the person of ordinary skill in the art from incorporating the teaching of Goto into Harrod.
Furthermore, Goto disclose such a modification would improve yield of blanks when cut out of crude paper and would omit the need to fold the margin and make the overall process simpler. (Page 1 paragraph 7)  Therefore, Goto discloses multiple 
Applicant states:
Applicant respectfully notes, however, that this statement by the Examiner is merely a conclusory statement as to a difference that is readily achievable and the Examiner does not make any statements as to why it would be advantageous to modify Harrod with Volkert to “remove the need to move the portion of the envelope sheet with adhesive during the folding operation”.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, when modifying the system of Harrod by applying the adhesive to the back side portion of the envelope corresponding to a front side of the mailpiece as taught by Volkert et al., remove the need to move the portion of the envelope sheet with adhesive during the folding operation.  The person of ordinary skill in the art would have the general knowledge that by removing the need to move the portion of the envelope sheet with adhesive during the folding operation, there is less chance of the adhesive undesirable attaching to the folding plough or folding means.  Making the system more efficient .

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        March 26, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731